DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1, 2, 4, 5, and 7-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 4, 2022.

This application is in condition for allowance except for the following formal matters: 

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure 
The abstract of the disclosure is objected to because it is not in narrative form.  Instead, the abstract is constructed as a run-on sentence, like a claim.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities:
On page 10, line 2, “spacer fluid 42” should be changed to --spacer fluid 44--.
Paragraph 0024, line 7, “pug” should be changed to --plug--.
Paragraph 0031, line 6, “minus” should be changed to --minutes--.
Appropriate correction is required.
Allowable Subject Matter
Claims 14-16, 18, 20-23, 25, and 26 are allowed.
The following is an examiner’s statement of reasons for allowance:
With regard to claims 14 and 21, the closest prior art is the article titled “Systematic Use of Real Time Data Analysis for Primary Cementing and Cement Job Verification” by Gomes et al. (hereinafter Gomes).
Gomes discloses the following at page 7:
“Lift Pressure Top of Fluids:
In this approach, measured values of pressure and flow rate at surface are compared against calculated values from known methods described in the literature (Nelson, 2006).  This comparison allows for adjustments to be made to the hole size to get Tops of Fluids corresponding with the observed pressure at the end of the job.”
measurements of surface pressure at a first time be compared with measurements of surface pressure at a second time to arrive at a determination of the location of the fluid (claim 14) or at a correction of a cement simulation (claim 21).  Instead, Gomes teaches comparing measurements of surface pressure at a first time with calculated pressure data.  Then, adjustments are made so that certain data matches with the pressure measured at the second time.  Thus, there is no direct comparison between pressure measured at the first time with pressure measured at the second time, as specifically called for in the claimed method.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E FULLER whose telephone number is (571)272-6300. The examiner can normally be reached M-F 8:30AM - 5:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on 571-270-3436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT E FULLER/           Primary Examiner, Art Unit 3676